UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7392



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALONZO N. WOOTEN, a/k/a Cut Wooten,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:99-cr-00006-JBF)


Submitted:   January 17, 2008             Decided:   January 28, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo N. Wooten, Appellant Pro Se.      Timothy Richard Murphy,
Special Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alonzo N. Wooten appeals the district court’s order

denying his motion for specific performance of his plea agreement.

We   have   reviewed   the   record    and    find   no    reversible    error.

Accordingly, we affirm substantially for the reasons stated by the

district court. See United States v. Wooten, No. 4:99-cv-00006-JBF

(E.D. Va. Aug. 22, 2007).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument     would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                     - 2 -